Citation Nr: 1704936	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  15-21 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for radiculopathy of the left lower extremity, secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1964 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  

In the June 2015 Form VA 9, the Veteran stated that he had been treated for his low back disability at the Texas Back Institute.  As there is no indication that these identified records have been requested, a remand is necessary to attempt to obtain them.

Furthermore, an addendum is needed to clarify the etiology of the Veteran's back disability.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   In this case, the Veteran was afforded a VA examination of the spine in December 2013.  After examination, the examiner diagnosed thoracolumbar degenerative joint disease, scoliosis, and intervertebral disc syndrome, and determined that the current back disability is less likely as not related to service, reasoning that his service treatment records are negative for any back injury.  The case was sent back to the examiner as he did not address the in-service back complaints.  In a February 2014 addendum, reiterated his opinion that the current back disability is less likely related to service, adding that degenerative joint disease has a gradual progression that arises over time due to wear and tear.  The examiner noted that while the Veteran was seen in service for a low back strain and a low back sprain, his medical records are silent of back pain for over 50 years.  The examiner concluded that there is no evidence of causality between the in-service back pain and the current back disability.  The Board however finds this opinion insufficient.  First, while the examiner addressed the Veteran's DJD, he did not address whether the current disc disease or scoliosis is etiologically related to the inservice back injuries.  

Additionally, the Board observes that, in his June 2015 Form VA 9, the Veteran stated that he had been told by a doctor (presumably from the Texas Back Institute) that his back disability was caused by both age and injury.  He was told that the injury happened many years ago and that it was impossible to prove or disprove that it happened lifting bombs during service.  He stated that lifting bombs in service is the only time he can remember ever hurting his back.  The Veteran's contentions, as well as any newly obtained relevant treatment records, should be addressed by the examiner.

The Veteran also asserts that his radiculopathy of the left lower extremity is related to, or caused by, his low back disability.  The Board finds that the issue of service connection for radiculopathy of the left lower extremity is inextricably intertwined with the issue of service connection for a low back disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).


	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's any outstanding VA treatment records dated since March 2015 and associate them with the claims file.

2.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any identified non-VA medical provider, specifically to include from the Texas Back Institute (see June 2015 VA Form 9), and ask that the form(s) be completed and returned. 

Associate all records obtained with the claims file. If any identified records are unavailable or cannot be obtained, inform the Veteran and his representative and give him an opportunity to submit such information. 

3.  Regardless of whether any additional medical records are obtained, forward the Veteran's claims folder to the VA examiner who provided the February 2014 VA addendum for an additional addendum, or, if he is unavailable, from another suitably qualified clinician. 

The need for another examination is left to the discretion of the examiner.  The purpose for obtaining another addendum is to clarify the etiology of the Veteran's low back disability.


After reviewing the claims file again, the examiner is asked to:

Clarify whether the Veteran's current low back disability had its onset during active service or is otherwise related to service.  

**In doing so, specifically address:  (i) whether the current disc disease and/or scoliosis are related to the documented in-service May 1965 and August 1968 back sprain and strain, and (2) the Veteran's contentions as set forth in his June 2015 VA Form 9 to the effect that he had been told by a doctor that his back disability was caused by both age and injury.  See also, May 2014 NOD.

A complete rationale should be provided for all proffered opinions.

4.  After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




